EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Luke Choi (76846) on 05/12/2022.
The application has been amended as follows: 
Claim 1. (Currently amended) A method of playing back an image on a display device, the method comprising:
...
wherein the determining of the warping transform information comprises:
extracting grid points adjacent to the 2D or 3D positions of the eyes based on the DB;
obtaining [[the]] first key warping meshes corresponding to [[the]] grid points of a voxel including a position of a left eye of the user from the DB;
adaptively determining a first warping mesh for the left eye by applying a weighted average to the first key warping meshes, the weighted average being obtained by averaging weights that increase in response to a decrease in [[the]] a distance between the position of the left eye and a position of each of grid points adjacent to the position of the left eye;
obtaining [[the]] second key warping meshes corresponding to grid points of a voxel including a position of a right eye of the user from the DB; and
adaptively determining a second warping mesh for the [[first]] right eye by applying a weighted average to the second key warping meshes, the weighted average being obtained by averaging weights that increase in response to a decrease in [[the]] a distance between the position of the right eye and a position of each of grid points adjacent to the position of the right eye,
wherein the first key warping meshes and the second key warping meshes comprise a view-dependent parameter indicating a mapping relationship between a source point corresponding to a real view point of an input image and a target point corresponding to a shape in which the input image is warped on a virtual screen of a HUD system.
	
Claim 2. (Currently amended) The method of claim 1, wherein the warping transform information further comprises  a warping parameter[[,]] or a transform matrix.
	
Claim 10. (Currently amended) A method of playing back an image on a display device, the method comprising:
...
wherein the determining of the warping transform information comprises:
extracting grid points adjacent to the 2D or 3D positions of the eyes based on the DB;
obtaining [[the]] first key warping meshes corresponding to [[the]] grid points of a voxel including a position of a left eye of the user from the DB;
adaptively determining a first warping mesh for the left eye by applying a weighted average to the first key warping meshes, the weighted average being obtained by averaging weights that increase in response to a decrease in [[the]] a distance between the position of the left eye and a position of each of grid points adjacent to the position of the left eye;
obtaining [[the]] second key warping meshes corresponding to grid points of a voxel including a position of a right eye of the user from the DB; and
adaptively determining a second warping mesh for the [[first]] right eye by applying a weighted average to the second key warping meshes, the weighted average being obtained by averaging weights that increase in response to a decrease in [[the]] a distance between the position of the right eye and a position of each of grid points adjacent to the position of the right eye,
wherein the first key warping meshes and the second key warping meshes comprise a view-dependent parameter indicating a mapping relationship between a source point corresponding to a real view point of an input image and a target point corresponding to a shape in which the input image is warped on a virtual screen of a HUD system.

Claim 21. (Currently amended) A display device for playing back an image, the display device comprising:
...
wherein [[the]] to determine the warping transform information, the processor is further configured to [[comprises]]:
[[to]] extract grid points adjacent to the 2D or 3D positions of the eyes based on the DB;
obtain [[the]] first key warping meshes corresponding to [[the]] grid points of a voxel including a position of a left eye of the user from the DB;
adaptively determine a first warping mesh for the left eye by applying a weighted average to the first key warping meshes, the weighted average being obtained by averaging weights that increase in response to a decrease in [[the]] a distance between the position of the left eye and a position of each of grid points adjacent to the position of the left eye;
obtain [[the]] second key warping meshes corresponding to grid points of a voxel including a position of a right eye of the user from the DB; and
adaptively determine a second warping mesh for the [[first]] right eye by applying a weighted average to the second key warping meshes, the weighted average being obtained by averaging weights that increase in response to a decrease in [[the]] a distance between the position of the right eye and a position of each of grid points adjacent to the position of the right eye,
wherein the first key warping meshes and the second key warping meshes comprise a view-dependent parameter indicating a mapping relationship between a source point corresponding to a real view point of an input image and a target point corresponding to a shape in which the input image is warped on a virtual screen of a HUD system.
	
Claim 30. (Currently amended) A method for playing back an image on a device, the method comprising:
...
wherein the determining of the warping meshes comprises:
extracting grid points adjacent to the 2D or 3D positions of the eyes based on the DB;
obtaining [[the]] first key warping meshes corresponding to [[the]] grid points of a voxel including a position of a left eye of the user from the DB;
adaptively determining a first warping mesh for the left eye by applying a weighted average to the first key warping meshes, the weighted average being obtained by averaging weights that increase in response to a decrease in [[the]] a distance between the position of the left eye and a position of each of grid points adjacent to the position of the left eye;
obtaining [[the]] second key warping meshes corresponding to grid points of a voxel including a position of a right eye of the user from the DB; and
adaptively determining a second warping mesh for the [[first]] right eye by applying a weighted average to the second key warping meshes, the weighted average being obtained by averaging weights that increase in response to a decrease in [[the]] a distance between the position of the right eye and a position of each of grid points adjacent to the position of the right eye,
wherein the first key warping meshes and the second key warping meshes comprise a view-dependent parameter indicating a mapping relationship between a source point corresponding to a real view point of an input image and a target point corresponding to a shape in which the input image is warped on a virtual screen of a HUD system.

The following is an examiner’s statement of reasons for allowance: Chiu discloses that because a point p does not map precisely to the location of a single pixel, its value is interpolated by using the weighted average of the nearby pixels. See Chiu at para. [0072]. However, the limitations “adaptively determining a first warping mesh for the left eye by applying a weighted average to the first key warping meshes, the weighted average being obtained by averaging weights that increase in response to a decrease in a distance between the position of the left eye and a position of each of grid points adjacent to the position of the left eye,” “adaptively determining a second warping mesh for the right eye by applying a weighted average to the second key warping meshes, the weighted average being obtained by averaging weights that increase in response to a decrease in a distance between the position of the right eye and a position of each of grid points adjacent to the position of the right eye,” and “wherein the first key warping meshes and the second key warping meshes comprise a view-dependent parameter indicating a mapping relationship between a source point corresponding to a real view point of an input image and a target point corresponding to a shape in which the input image is warped on a virtual screen of a HUD system,” taken as a whole, render the claims patentably distinct over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/Primary Examiner, Art Unit 2611